 PENN BLDG MAINTENANCE CORP.Penn Building MaintenanceCorp.andNational Unionof Hospital and Nursing HomeEmployees, Local1199-P, a Division of RWDSU, AFL-CIO, and Ser-viceEmployeesInternationalUnion,Local 29,AFL-CIO, Party to the Contract. Case 6-CA-5325January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn August 19, 1971, Trial Examiner Lloyd Bu-chanan issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and the General Counsel filed cross-excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,' findings,' and conclusions' and to adopt hisRespondent's request for oral argument and full Board consideration ishereby denied. In our opinion, the record, including Respondent's excep-tions and supporting brief, adequately presents the issues and positions ofthe partiesWe do not adopt the Trial Examiner's rulings made at the hearing,wherein he excluded evidence bearing on the appropriateness of the unitIn this connection, however, Respondent's offer of proof was limited to ashowing of the geographic location of its other operations and the incidenceof interchange among employees at those locations The rejected evidence,even if accepted, is insufficient to establish the inappropriateness of theseparately certified unit SeeColumbus Janitor Service,DivisionofServisco,191 NLRB No 125 Accordingly, the Trial Examiner's erroneous rulingswere nonprejudicial and do not require a reopened hearingThe Trial Examiner found that Respondent independently violated Sec-tion 8(a)(5) and (1) of the Act by bypassing the Union and dealing directlywith employees In adopting this finding we rely solely on the evidence ofposthire direct dealing and therefore find it unnecessary to decide whetherRespondent's direct negotiations with employees before they were hiredalso violated Section 8(a)(5) as any such finding would in no event affect theremedyThe Trial Examiner found, and we agree, that Respondent violatedSection 8(a)(2) by granting wage increases of $20 per month to employeesas an inducement to join Local 29 The General Counsel excepts to hisfailure to find that the subsequent withdrawal of these increases because theemployees failed to join Local 29 also violated Section 8(a)(1),(2), and (3)We find merit in the General Counsel's exceptions Respondent contendsthat the wage increases were intended to reimburse employees for theamount they would have to pay Local 29 in dues and initiation fees and,inasmuch as the employees did not join Local 29, it should not be found inviolation for withdrawing the wage increases Even if we were to adoptRespondent's position we would not find it applicable here as the increasewas not for reimbursement since it amounted to a sum far in excess of thatrequired for repayment of dues and initiation fees The wage increaseamounted to $20 per month whereas the dues payable to Local 29 onlyamounted to $4 a month While the employees also had to pay a $20initiation fee, this obligation would be liquidated in four payments of $5each, leaving the employees thereafter with a net increase of $16 a monthover what would be required to reimburse dues payment. Here Respondentgranted the wage increase inorderto induceemployeesto join Local 29.Having granted the wage increase, it withdrew the increase as a furtherrecommended Order as modified herein.ORDER183Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Penn Build-ingMaintenance Corp., Pittsburgh, Pennsylvania, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in National Union ofHospital and Nursing Home Employees, Local 1199-P, a Division of RWDSU, AFL-CIO, or any otherlabor organization by:(1) Aiding or supporting Service Employees In-ternational Union, Local 29, AFL-CIO, or anyother labor organization, by recognizing, main-taining, or enforcing a collective-bargaining agree-ment with such labor organization when Local1199-P is the exclusive bargaining representativeof the employees in an appropriate unit;(2) Requesting employees to sign dues checkoffforms for Local 29 or deducting such dues fromwages of employees who did not authorize suchdeductions;(3)Withdrawing wage increases from em-ployees because of their refusal to join Local 29 orany other labor organization; and(4) Discriminating against employees in any likeor related manner in respect to their hire or tenureof employment or any other term or condition ofemployment, provided, however, that nothingherein shall require Penn to rescind, withdraw, ormodify any benefits granted to its employees.(b)Refusing to bargain collectively with NationalUnion of Hospital and Nursing Home Employees, Lo-cal 1199-P, a Division of RWDSU, AFL-CIO, as theexclusive representative of the Respondent's employeesin the unit described below, concerning rates of pay,wages, hours of employment, and other conditions ofemployment.(c) By passing National Union of Hospital and Nurs-ingHome Employees, Local 1199-P a Division ofRWDSU, AFL-CIO, and dealing directly with saidemployees concerning matters subject to collective bar-gaining.inducement for these employees to join Local 29 as is amply demonstratedby its subsequent reinstatement of Vargo's increase when Vargo agreed tojoin Local 29 In our opinion the withdrawal of these increases for dis-criminatory reasons constituted a change in the employees' terms and con-ditions of employment as well as unlawful assistance to Local 29 See2520Madison Corporation d/b/a Lillian Abrahmson Nursing Home,174 NLRBNo 86Chairman Miller does not agree In his view, if it was improper to granttheincrease,he would not find it improper to take it away The Chairmantherefore dissents from this additional finding195 NLRB No. 29 IgoDECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Unilaterally changing or eliminating any term orcondition of employment of said employees withoutfirst negotiating in good faith with National Union ofHospital and Nursing Home Employees,Local 1199-P, a Divisionof RWDSU, AFL-CIO,concerning suchchanges.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Make its employees in the unit noted hereinwhole for any loss sustained because of unauthorizedcheckoff of dues or initiation fees or any unilateralchanges in wages, hours,or other terms or conditionsof employment and, upon request,rescind any unilat-eral changes in the terms and conditionsof employ-ment effectuated by it.(b)Withdraw and withhold, until certified, all recog-nition from Local 29 as the representative of any of itsemployees in the unit herein.(c)Upon request,recognize and bargain collectivelywith Local 1199-P as the exclusive representative ofthe employees in the appropriate unit and embody ina signed agreement any understandingreached. Theappropriate unit consists of:All serviceand maintenance employees at theoffice of West Penn Power Company in Greens-burg,Pennsylvania(Cabin Hill), excluding allother employees and guards,professional em-ployees and supervisors as defined in the Act.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(e) Post at its place of business in Pittsburgh, Penn-sylvania,copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signedby the Company's representative, shall be posted by theCompany immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places,including all places where noticesto its employees are customarily posted. Reasonablesteps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by anyother material.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational Labor Relations Board"shall be changed to read"POSTED PUR-SUANT TO A JUDGMENT OF THE UNITED STATES COURT OFAPPEALS ENFORCING AN ORDER OF THE NATIONAL LABORRELATIONS BOARD "(f)Notify theRegional Director for Region 6, inwriting,within20 days fromthe date ofthisOrder,what steps the Respondent has takento comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT discourage membership in Na-tional Union of Hospital and Nursing Home Em-ployees,Local1199-P, a Divisionof RWDSU,AFL-CIO,or any other labor organization by:(1) Aiding or supporting Service Employees In-ternational Union, Local 29, AFL-CIO, or anyother labororganization,by recognizing, main-taining,or enforcing a collective-bargaining agree-ment with such labor organization when Local1199-P is the exclusive bargaining representativeof the employees in an appropriate unit;(2) Requesting employees to sign dues checkoffforms for Local 29 or deducting such dues fromwages of employees who did not authorize suchdeductions;(3)Withdrawing wage increases from em-ployees because of their refusal to joinLocal 29 orany other labor organization;(4) Discriminating against employees in any likeor related manner in respect to their hire or tenureof employment or any other term or condition ofemployment, provided,however,that nothingherein shall require the rescission,withdrawal, ormodification of any benefits granted to employees.WE WILL NOT refuse to bargain collectivelywith National Union of Hospital and NursingHome Employees,Local 1199-P, a Division ofRWDSU, AFL-CIO,as the exclusive representa-tive of employees in the unit described below, con-cerning rates of pay, wages, hours of employment,and other conditions of employment.WE WILL NOT bypass National Union of Hospi-tal and Nursing Home Employees, Local 1199-P,a Division of RWDSU, AFL-CIO, and deal di-rectly with employees concerning matters subjectto collective bargaining.WE WILL NOTunilaterally change or eliminateany term or condition of employment of em-ployees without first negotiating in good faith withNational Union of Hospital and Nursing HomeEmployees,Local 1199-P, a Divisionof RWDSU,AFL-CIO,concerning such changes.WE WILL NOT,in any like or related manner,interfere with, restrain,or coerce employees in the PENN BLDG.MAINTENANCECORP185exercise of their rights guaranteed in Section 7 ofthe Act.WE WILL make our employees in the unit notedbelow whole for any loss sustained because ofcheckoff of dues or initiation fees or any unilateralchanges in wages, hours, or other terms or condi-tions of employment and, upon request,rescindany unilateral changes in the terms and conditionsof employment effectuated by us.WE WILL withdraw and withhold all recogni-tion from Local 29 as the representative of any ofour employees in the unit herein.WE WILL,upon request,recognize and bargaincollectivelywith Local 1199-P as the exclusiverepresentative of the employees in the appropriateunit and embody in a signed agreement any under-standing reached.The bargaining unit is:All of our service and maintenance employeesat the office of West Penn Power Company inGreensburg,Pennsylvania(Cabin Hill), ex-cluding all other employees and guards,professional employees and supervisors asdefined in the Act.All our employees are free to become or remain, orrefrain from becoming or remaining,members of thisUnion or any other labor organization,except to theextent that such right may be affected by an agreementrequiring membership as a condition of employment asauthorized in Section 8(a)(3) of the Act.PENN BUILDINGMAINTENANCE CORP(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 Federal Building,1000 Liberty Avenue,Pittsburgh, Pennsylvania 15222,Telephone 412-644-2977.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN,TrialExaminer:The complaintherein(issuedMarch 17, 1971; charges filed January 4 andFebruary 9, 1971), as amended, alleges that Penn has violatedSection 8(a)(5) of the National Labor Relations Act, asamended,73 Stat. 519,by failing to recognize and refusing tomeet with Local 1199-P for the purpose of bargaining collec-tively with it as the certified representative of the employeesin the established unit, by bargaining individually with itsemployees,and by unilaterally instituting changes in benefits,hours of employment,and other terms and conditions ofemployment;Section 8(a)(2) ofthe Act byrequesting em-ployees to sign dues checkoff forms and deducting dues fromtheir wages, and by recognizing and entering into and main-taining a collective-bargaining agreement with Local 29 as anexclusive bargaining representative when that local did notrepresent an unassisted and uncoerced majority of the em-ployees in the unit, another labor organization having beencertified;Section 8(a)(3) ofthe Act bysaid latter acts and byentering into and maintaining a union-security clause in thecollective-bargaining agreementreferredto;and Section8(a)(1) of theAct by allof the acts noted above.The answers, as amended,put in issue the allegations thatPenn has provided the same services which had been per-formed by McGinley Maintenance Inc., for West Penn PowerCompany and is McGinley's successor,that Penn's em-ployees constitute an appropriate unit, and that Penn bar-gained individually with its employees in derogation of 1199-P's status,and generally deny the allegations of violationThe case was tried before me at Pittsburgh,Pennsylvania,on April 27 and 28, 1971. Pursuant to leave granted to allparties, briefs have been filed by the General Counsel andPenn,the time to do so having been extended.A motion by the General Counsel to correct transcript andplace Respondent's exhibit in evidence has been marked TrialExaminer'sExhibit 1 and received in evidence.The motionto correct the transcript is hereby granted,without objection.Also granted is the motion to remove Respondent'sExhibit1from the rejected exhibit file and place it in evidence. Re-ceipt of the exhibit to the extent noted on the record was atthat time indicated. The reporter's notation on the exhibitand index that it was rejected is hereby changed to indicatereceipt in evidence.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following.FINDINGSOF FACT (WITHREASONS THEREFOR)ANDCONCLUSIONS OF LAWIPENN'S BUSINESSAND THE LABOR ORGANIZATIONSINVOLVEDThe facts concerning the Company's status as a Pennsyl-vania corporation,the nature and extent of its business ofproviding janitorial service, and its engagement in commercewithin the meaning of the Act are admitted,I find and con-clude accordingly.I also find and conclude that, as admitted,Local 1199-P and Local 29 are severally labor organizationswithin the meaning of the Act.IITHEUNFAIR LABOR PRACTICESA. Successorship and UnitIf, as counsel declare and as I believe,this is a case withoutprecedent,there appear to be reasons and analogous situa-tions which point the way to the decision.After a Board-conducted election on September 14, 1970,the Board on September 22 certified 1199-P as the exclusivebargaining representative of the employees in the followingunit:All service and maintenance employees employed byMcGinley Maintenance,Inc. at the office of West PennPower Company in Greensburg, Pennsylvania (CabinHill), excluding all other employees and guards, profes-sional employees and supervisors as defined in the Act. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcGinley thereafter gave to West Penn a notice to cancelitsmaintenancecontract.West Penn thereupon called forbids from six serviceand maintenancecontractors, the Re-spondentPenn amongthem,and onDecember 4 informedPenn, as it did the other contractors, that during the courseof itsmaintenancecontract with McGinley, which the latterhad prematurely terminated, 1199-P had been certified by theBoard as the exclusivebargainingrepresentative of McGin-ley's maintenance employees at Cabin Hill, and thatnegotia-tions with 1199-P were in process when McGinley servedWest Penn with the notice of termination.'West Penn issued toPenn onDecember 7 a formal requestto bid andsometimebetween that date and December 14 alist of specifications for the work to be done. On December14 Penn submitted its bid pursuant to the specifications, andon December 18 West Penn issued its order to Penn for thework. With reference made to prioragreements, it was agreedthat an overallunion-security and checkoff agreement be-tween 29 andan associationof cleaning contractors, whichincludes Penn, has been in effect since September 1, 1969. Itwas stipulated further that the employers in the associationhad an average of approximately 310 employees undercheckoff during the first 4 months of 1971, that during thatperiod Penn employed between 106 and 112 employees whowere on checkoff for 29, and that Penn has other employeeson this and other jobs who are not members of 29 and are noton checkoff for that Union.There is nosuggestionthat the specifications' listed byWest Penn and the work which it wanted done by whoeverfollowedMcGinley differed from what had been done byMcGinley or that, in submitting its bid thereafter or in ac-ceptingWest Penn's award and order, Penn undertook toperform or accomplish a different task,' whatever its lateradopted methods.I have not overlooked but deem of little significance suchtestimony as that, whereas (and this about a month after Penntook over the job, there being no changes in January) femaleemployees picked up trash in some sections and men got thecarts for the women, all of the trash is now picked up by themen. Any indicated changes in methods, as distinguishedfrom the job performed, effected by Penn as an improvementoverMcGinley's and its own initial operation on this jobcertainly do not affect Penn's status as successor under thecases.Even with respect to a commitment to hire or continueemployment of three men for only 1 month because of asuggesteddifference in Penn's operations and requirements,such employment was thereafter continued without change.Were company knowledge necessary or relevant, it mightbe noted that Penn came into thissituationwith its earlieroverall contract covering employees at its other locations,which it now cites, after and with knowledge that the Boardhad certified 1199-P with respect to the limited unit here. Thequestion now is not the binding effect of a contract on asuccessor: The issue is continuance of an appropriate unitfound by the Board 3 months before. The significant facts arethat the employing industry and the job to be performed arethe same. We are not concerned with possible difference be-tween Penn's overall "enterprise" and McGinley's.Were there "peril" in recognition of the certified bargaining representa-tive, Penn could readily have avoided it3We were told without contradiction that the specifications given byWest Penn to Penn were the same as those given to McGinley'What is here said is of course limited to the issues before us in this caseThe Company's right to raise before the Board the issues of appropriate unitand certification have been preserved, I would not presume to pass on noreven to consider those issuesAs for change in procedure or method of operation, it doesnot appear that even one employee experienceda single diffi-culty in following Penn's methods. Change from a short-handled duster or brush to a long-handled one, for example,does not preclude a finding that the Company here succeededto and performed the work which had been done by McGin-ley.Hardly determinative of the question of successorship isthe fact that Penn, entering upon a new contract, assigned topsupervision to its own productionmanager anddid not retainor rehire McGinley's supervisor although the latter appliedfor the job. The employing industry' is thesame; the job tobe performed is thesame; there has been the same (identicallynot merely substantially) work force: The business is thesame.We do have a detailed narrative of differences in methodof operation adopted by Penn after it took over this job, butwe must notlet languagenumb our intelligence.We wereregaled if not edified with what I referred to on the record asan impressive description of work, methods, and operation ofdaily office cleaners, with a list of changes in such operations.Penn continuingtomaintainthat the work done by it isdifferent from that done by McGinley and that it is done withsome different tools and different procedures, it was stipu-lated that of the 16 employees of McGinley at West Penn allwere hired by Penn when the latter took over this job onJanuary 4 and have continued to constitute Penn's entirework force in this building except for one employee who quitinApril and was replaced by Penn in the same month andthat a relief employee was hired in March.When Penn took over this work, it remained the same jobto be performed, and by the same people, apparently with aminimum of new instructions. It isunusual incases wheresuccessorship is recognized to the extent of continued opera-tion of thesame businessnot to findchanges inmethods andprocedures, greater in extent and more complicated and seri-ous than the changes testified to here.To the extent that this case be deemed removed from thedecision in the representation proceeding becausePenn wasnot a party there although it later acted with knowledge ofthe certification, so thatde novoconsiderationmay beclaimed on behalf of Penn, we distinguish between accretionto an existing operation on one hand and accretion to acompany's assets on the other. We have here an instance ofthe latter, an extreme example of which would lie in a corpo-rate conglomerate and would fall within the Respondent'sreference to its overall "enterprise" as distinguished from thissingleself-contained operation. The operation here is whollyseparate from Penn's operations elsewhere whether those arecovered by the contract with 29 or not.' The acquisition ofMcGinley's business by Penn did not serve to extend thecontract, whatever its terms, with 29 to include those whohad been McGinley's employees. The latter are not in anysuch fashion to be deprived of their own choice of collectivebargaining representative.The argument that Penn bid (ignoring its knowledge of thecertification of 11 99-P) on the basis of wages and other termswhich it had negotiated with 29 and that it could not main-tain the West Penn contract and agree with 1199-P to assumegreater expenses does not lessen Penn's obligation to bargainwith the collective-bargaining representative of its employees.Perma Vinyl Corporation,164 NLRB 968, 969, cfGeronimo ServicesCo, 191 NLRB No 88'If,as we were told and despite the union-security provision in 29'soverall contract, some Penn employees elsewhere are not members of 29,itwould be strange indeed to impose a membership requirement on theemployees at West Penn PENN BLDG. MAINTENANCE CORPThat argument also overlooks the fact that West Penn's invi-tation to bid and its authorization to Penn contained a 30-daycancellationclause similarto that which McGinley had uti-lized. I find and conclude that Penn has been a successoremployer to McGinley on this operation since January 4,1971.The decision to be represented by 1199-P was that of theemployees in the unit. Penn makes no claim of collusionbetween McGinley and 1199-P in connection with the certifi-cation of the latter. To the extent that Penn might deem anamendment, even withdrawal of the certification, necessary,its reason therefor can be submitted for the Board's consider-ationWith successorship found, the unit of employees was nowidentical (not merely a majority) with the unit certified, Pennstanding in place of McGinley and the former's name sub-stituted for the latter in the certification.Since January 4, 1971, whenPennsucceeded McGinley asemployer,' the appropriate unit has been:All service and maintenance employees employed byPenn Building Maintenance Corp. at the office of WestPenn Power Company in Greensburg, Pennsylvania(Cabin Hill), excluding all other employees and guards,professional employees and supervisors as defined in theAct.Since September 14, 1199-P has been the collective-bar-gaining representative of the employees in the two units de-scribed above, i.e., successively of McGinley's and thenPenn's employees at the West Penn Cabin Hill office, and thecertification of West Penn employees on September 22 appliesto those employees as they are now employed by Penn. I sofind and conclude.Emerald Maintenance, Inc.,'differs from the instant casein that there the same union represented the employees of thefirst employer and of the successor. Since we do not herequestion the Board action in certifying 1199-P as the collec-tive-bargaining representative, that Unionisasdefinitelysuch representative as if it had been certified before thechange in employer identity (as it had been) and had in factbeen recognized and bargained with by the predecessor em-ployer (as it also had been), as West Penn informed all bid-ders on December 4.Whether or not 29 had notice of the proceeding which ledto certification of 1199-P does not here appear. While noticecould hardly have been given to Penn before the certification,the latter, we recall, did have notice of the certification beforeitbid on and was awarded the work contract.The situation thus becomes similar to that inEmerald,where the successor was found to have unlawfully refused tobargain.As inEmerald,so here, "Respondent reckonedwithout the [certified] Union." As inEmerald"the bargain-ing unithad been fragmented by successive contractors... each of whose employees were [sic] represented in sepa-rate units," so was the overall association unit here frag-mented by the certification of 1199-P as representative ofMcGinley's (now Penn's) employees. The contention inEme-raldthat separate units were inappropriate is certainly unten-able here in the face of the Board's September certification.Nor do we have the possibly extenuating circumstance ofan expected higher price to be paid by West Penn to Penn andreliance on that expectation in agreeing to wage increases: Wehave neither higher price expectation nor wage increase. Atmost Penn might have anticipated a request for increasedbenefits.Pennenteredupon the job on that day188 NLRB No 139187The instant case andEmeralddiverge at this point.But if,unlikeEmerald,the contract with West Penn is "subject torefinement through negotiation,"Penn is here asked to bar-gain with 1199-P, not to apply to it and the employees whichit represents the contract with the Contractor's association.'The desideratum being stability of labor relations,as coun-sel for Penn argues and the cases hold, the question is whetherstability is maintained where an employer,with knowledge ofcertification,attempts to extend an existing contract coveringemployees other than those in the newly certified unit, par-ticularly where there is no evidence or suggestion of transfer-ability insofar as the employees are concerned.We may notargue, as does Penn,that its contract with 29 covers theemployees here because,if theywere so included,there mightbe transferability,and transferability would suggest a compa-nywide unit.B TheAllegedViolationof Section 8(a)(5)The denial in Penn's answer of the allegation of request tobargain and the admission of refusal to bargain stem from thereference to the unit of employees of McGinley. With tes-timony concerning an oral request on December 15 or 16 anda telegram on December 24, we can accept as fact that aboutthe middle or latter part of December 1199-P demanded thatPenn bargain with it collectively with respect to its employeesatWest Penn.It is also clear that, for the reasonsstated byit,Penn has refused to meet and bargainwith 1199-P. Withrespect to the oral request mentioned,Penn promised to callback but did not;it did not reply to the telegram. The refusalto bargain with the representative of the employees in anappropriate unit violates Section 8(a)(5) of the Act; I so findand conclude.Beyond this, we have allegations that Penn further refusedto bargain in that it bargained individuallywithits employeeswith respect to terms and conditions of employment and thatit unilaterally instituted changes in benefits,hours, and otherterms and conditions of employment.Except that employeeswere now given 1 instead of 2 weeks'vacation,itdoes notappear generally that the changes unilaterally imposed wereless beneficial to the employees than the terms and conditionswhich they supplanted;indeed it will be specifically declaredherein that Penn is not required to rescind or withdraw anybenefits.We should not major in minors.Withan order to bargainwith one union as exclusive bargaining representative, it ap-proaches redundancy to direct that a contract with anotherunion not be maintained with respect to the same unit. True,restitution must be made of monies withheldfor 29. Not onlycould this be directed on the basis of an order to withholdrecognition,but the total amount is so small that a settlementcould have been made,certainly attempted,of that limitedissue. Instead,witnesses were called and questioned concern-ing it and, while little will be said herein in disposing of thoseallegations,the findings can themselves be made the subjectof extended argument and review.Of course,not until thetestimony was received could it be seen at the trial how littleit involved and how little it added to the principal issues.8The William J Burns International Detective Agency, Inc,182 NLRBNo 50, where the Board considered the issue whether a successor employermustgiveeffect to a preexisting bargaining contract The case is furtherauthority on the question of successorship Going beyond the Respondent'sposition inBurns,the Company here presumably would not only deny thatit is bound by the terms of a contract had one been entered into betweenMcGinley and 1199-P before theformerstepped out of thepicture,but itdenies that it is even obliged to recognize and bargain with the latter 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found a basic refusal to bargain, we should notspend an inordinate amount of time on relatively unimpor-tant additional manifestations. But a direct approach to theemployees rather than through their bargaining representa-tive has been noted; this is forbidden, and we must pass onitand formally prohibit it lest it be claimed that we haveoverlooked or slighted it-as if it were not encompassed in anorder to bargain, so that further allegation, proof, finding,and order are unnecessary except in that weak case wheresuch an allegation alone can be sustained and the case wouldfall completely without it. But who ever heard that it isunnecessary to beat a dead horse or, to raise the figure to theanthropomorphic level, that an extra nail in the coffin is quiteunnecessary? Certainly not assiduous counsel or, more likely,superiors who must play safe or establish records.'We proceed therefore to note that, in anticipation of itsentry on the job on January 4, Solanik, Penn's operatingmanager, telephoned Kline, one of the three male employeeson the job, during the last week in December and told himamongother things that all of Penn's employees worked parttime.When Kline remonstrated that they could not live onpart-time wages, Solanik proposed a "deal": He would keepthe three men full time at thesamesalary that McGinley waspaying, would pick up their hospitalization, and would inaddition provide for each a $1,500 life insurance policy Sola-nik asked Kline to speak to the other two and said that hewould want to meet with them.A meeting was thereafter arranged and held on December31.When, in connection with the proposed hospitalizationbenefits, Kline stated that he had been carrying his own BlueCross and Blue Shield coverage, Solanik explained that theCompany was paying approximately $9.15 for each employeeand that, in lieu of such coverage for Kline, it would add thatamount to his pay once a month.In March, Solanik told the three that he would give thema $20-a-month raise and the same nine holidays for whichthey had been paid by McGinley and in addition would giveeach a holiday on his birthday. He had previously told themthat they would get a 1-week vacation each year instead of 2weeks which they had previously received and would be paidfor sick leave provided they did not abuse it.Also in March, Solanik told the three" that they wouldhave to join 29 and that the Company would hold their duesand initiation fees in escrow until the instant case was de-cided; they would receive the benefits under the contract with29. Solanik testified further that "by accident" the three weregiven a $20-per-month increase which was thereafter re-tracted. He stated that this increase was to cover their uniondues deduction but that it was retracted because they had notyet signed; the increase would stand if they joined 29 andsigned checkoff authorization. (This was of course violativeof Section 8(a)(2), although not alleged, and need not bereferred to again when we consider that section.) Only one ofthe three men, Vargo, and one other, whose status as a super-visor was disputed, signed cards for 29; the two other menand all of the other employees were given 29 cards but none'Whatever the attitude at that level, I am still jealous for my own timeand that of a reviewing Board and trust that a cry in the wilderness may yetbe heard'°We are now poaching on an 8(a)(2) violationsigned. In April Vargo was given a $20 increase, presumablyto cover his union payments. It thus appears that the $20increase promised to the threemen and"by accident" givento the two who did notsigncards for 29 may not in fact havebeen a wage increase but rather reimbursement for paymentsto be made to 29. I shall not recommend payment of suchincrease; further evidence may indicate that it is warranted."Solanik also told us that early in February there was dis-tributed to each employee a four-page document, the firstthree pages of which were referred to as "Employees Orienta-tion." (To what extent the working rules and conditions setforth differed from those previously in effect, we do not know;certainly it was not negotiated with 1199-P.) The fourth pagewas headed "Pittsburgh Local No. 29 Service Employees'International Union AFL-CIO" and listed provisions requir-ing new employees to join 29 and describing duesand initia-tion fees, holidays, vacations, a welfare program, and lifeinsurance. Submission of this latter by the Company to theemployees was also of course violative of Section 8(a)(2), butitwill not be referred to further. At the same time a "Stan-dard Work Schedule" was also distributed to all of the em-ployees.Whether this modified any of the existing workprocedures (we recall the testimony concerning differences inmethod of operation) we do not know.One of the female employees testified that,at a meetingapproximately in the middle of February, Solanik told all ofthe female employees that they would be going on a 5-hourday and would have paid holidays. Up to that time, for bothMcGinley and Penn, they had been working 6 hours a day.Solanik also told them that they could not work for him ifthey did not join "his union."It is clear that, in addition to its refusal to bargain with1199-P, Penn bargained individually with its employees andunilaterally instituted changes in terms and conditions ofemployment," all inviolation of Section8(a)(5); Iso find andconclude.C.The Alleged Violation of Section 8(a)(2), (3), and (1)The evidence noted to this point makes it superabundantlyclear that, at a time when 1199-P represented a majority ofthe employees, Penn recognized 29 and maintained and en-forced a collective-bargaining agreement with it, even to theextent of soliciting membership for 29 and attempting tocollect and collecting dues for it. We recall that the agreementbetween Penn and 29 contains a union-security clause. I findand conclude that Penn violated Section 8(a)(2) and (3) of theAct. This finding of violation does not cover the entry into orsigningof the contract, which antedated the statutory 6-month period.The various violations found also constitute violations ofSection 8(a)(1) of the Act, and I so find and conclude.[RecommendedOrderomitted from publication.]" Granted thatit is easierto asserta claim,and more impressive some-times to litigateit, this can be considered at the compliancestage althoughthe situation clamors for informal discussionor negotiation" Presumably under the heading ofchange inconditions of employmentand in method of operation, but hardly to be dignified by mention,much lessindicative of a change which required consultation with the bargainingrepresentative, is such testimony as that, whereas under McGinley only onefemale employee cleaned restrooms, a second, who had cleaned blinds,desks, and chair bottoms, now joined the first